Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 17/210,638 filed on 03/24/2021. Claims 1, 8, 11, and 17 have been amended and claims 1, 11 and 17 are independent claims. Claims 3, 5, 7, 9-10, 12, 14, 16, 18, 20, 22 and 25 have been canceled. Claims 1, 2, 4, 6, 8, 11, 13, 15, 17, 19, 21, 23-24 have been examined and are pending. 
Terminal Disclaimer
A terminal disclaimer with respect to U.S. Patent No. 10992460 has been filed.
Examiner’s Amendments
Authorization for this Examiner’s Amendment was made via email with the Applicant’s representative, Dr. PJ Shang (Reg. No.: 80050), on November 24, 2021. Mr. Shang has agreed and authorized the Examiner to amend claims 1, 8, 11, and 17 and cancel claims 3, 5, 7, 9-10, 12, 14, 16, 18, 20, 22 and 25.  
Claims
Replacing claims 1-25 as follows:
	1. (Currently Amended) A blockchain-based advertisement monitoring method, comprising:
obtaining, by a playing device, an advertisement resource;

combining, by the playing device, the screenshot, a device identifier of the playing device, and a timestamp of the screenshot; 
generating, by the playing device, a digest by applying a hash algorithm on the combination;

generating, by the playing device, a first signature by encrypting the digest with a private encryption key of the playing device;
generating, by the playing device, a second signature by encrypting [[an]]the device identifier of the playing device using the private encryption key of the playing device;
obtaining, by the playing device, a length and a width of the screenshot;
generating, by the playing device, a third signature by encrypting the length and the width of the screenshot with the private encryption key of the playing device;
generating, by the playing device, verification information comprising the first signature, the second signature, the length and the width of the screenshot, and the third signature; and
uploading, by the playing device, the verification information to a blockchain network.

2. (Previously Presented) The method of claim 1, wherein the obtaining the advertisement resource comprises:
sending the device identifier of the playing device to a cloud platform; and
receiving the advertisement resource from the cloud platform, wherein the cloud platform stores a mapping between the advertisement resource and the device identifier of the playing device.

3. (Cancelled) 

4. (Previously Presented) The method of claim 1, wherein the generating the verification information comprises:
generating the verification information comprising the first signature, the second signature, 

5. (Cancelled) 

6. (Currently Amended) The method of claim [[5]]1, wherein the generating the verification information comprises:
generating the verification information comprising the first signature, the second signature, the third signature, the length and the width of the screenshot, the device identifier, and the digest.

7. (Cancelled)

8. (Currently Amended) The method of claim [[7]] 1, wherein the [[the]] verification information further comprises:
 the timestamp.

9-10. (Cancelled)

11. (Currently Amended) A system of a playing device for blockchain-based advertisement monitoring, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining an advertisement resource;
at each of a plurality of different time points while playing the advertisement resource, collecting a screenshot of the advertisement resource;
combining the screenshot, a device identifier of the playing device, and a timestamp of the screenshot; 
generating a digest by applying a hash algorithm on the combination;

generating a first signature by encrypting the digest with a private encryption key of the playing device;
the device identifier of the playing device using the private encryption key of the playing device;
obtaining a length and a width of the screenshot;
generating a third signature by encrypting the length and the width of the screenshot with the private encryption key of the playing device;
generating verification information comprising the first signature, the second signature, the length and the width of the screenshot, and the third signature; and
uploading the verification information to a blockchain network.

12. (Cancelled)

13. (Previously Presented) The system of claim 11, wherein the generating the verification information comprises:
generating the verification information comprising the first signature, the second signature, the device identifier, the length and the width of the screenshot, and the third signature.

14. (Cancelled)

15. (Currently Amended) The system of claim [[14]]11, wherein the generating the verification information comprises:
generating the verification information comprising the first signature, the second signature, the third signature, the length and the width of the screenshot, the device identifier, and the digest.

16. (Cancelled) 

17. (Currently Amended) A non-transitory computer-readable storage medium of a playing device for blockchain-based advertisement monitoring, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
obtaining an advertisement resource;

combining the screenshot, a device identifier of the playing device, and a timestamp of the screenshot; 
generating a digest by applying a hash algorithm on the combination;

generating a first signature by encrypting the digest with a private encryption key of the playing device;
generating a second signature by encrypting [[an]]the device identifier of the playing device using the private encryption key of the playing device;
obtaining a length and a width of the screenshot;
generating a third signature by encrypting the length and the width of the screenshot with the private encryption key of the playing device;
generating verification information comprising the first signature, the second signature, the length and the width of the screenshot, and the third signature; and
uploading the verification information to a blockchain network.

18. (Cancelled) 

19. (Previously Presented) The storage medium of claim 17, wherein the generating the verification information comprises:
generating the verification information comprising the first signature, the second signature, the device identifier, the length and the width of the screenshot, and the third signature.

20. (Cancelled)

21. (New) The system of claim 11, wherein the obtaining the advertisement resource comprises:
sending the device identifier of the playing device to a cloud platform; and
receiving the advertisement resource from the cloud platform, wherein the cloud platform stores a mapping between the advertisement resource and the device identifier of the playing 

22. (Cancelled) 

23. (Currently Amended) The system of claim [[22]]11, wherein the verification information further comprises the timestamp.

24. (Previously Presented) The storage medium of claim 17, wherein the obtaining the advertisement resource comprises:
sending the device identifier of the playing device to a cloud platform; and
receiving the advertisement resource from the cloud platform, wherein the cloud platform stores a mapping between the advertisement resource and the device identifier of the playing device.

25. (Cancelled) 

Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4, 6, 8, 11, 13, 15, 17, 19, 21, 23-24 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to systems and methods for a blockchain-based advertisement monitoring method is provided. The method is applied to an advertisement monitoring apparatus and includes: obtaining, by a playing device, an advertisement resource; at each of a plurality of different time points while playing the advertisement resource, collecting, by the playing device, screenshots of the advertisement resource; generating, by the playing device, a plurality of signatures based on the collected screenshots, an device identifier of the playing device, and a private encryption key of the 
In some embodiments, the obtaining the advertisement resource comprises: sending the device identifier of the playing device to a cloud platform; and receiving the advertisement resource from the cloud platform, wherein the cloud platform stores a mapping between the advertisement resource and the device ID of the playing device. In some embodiments, the generating the plurality of signatures comprises: generating a digest based on the collected screenshots; generating a first signature of the plurality of signatures by encrypting the digest using the private encryption key of the playing device; and generating a second signature of the plurality of signatures by encrypting the device identifier of the playing device using the private encryption key of the playing device. In some embodiments, the generating the verification information comprises: generating the verification information based on the first signature, the second signature, and the device identifier. 
In some embodiments, the generating the plurality of signatures comprises: combining the screenshots and the device identifier; generating a digest by applying a hash algorithm on the combination; generating a first signature of the plurality of signatures by encrypting the device identifier of the playing device using the private encryption key of the playing device; 2and generating a second signature of the plurality of signatures by encrypting the digest using the private encryption key of the playing device.
The closest prior art are Mulye et al. (“Mulye,” US 20190354943), Bridges et al. (“Bridges,” US 20140251004), Miller et al. (“Miller,” US 20200162236) and Powers et al. 
However, none of Mulye, Bridges, Miller and Powers, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “ A blockchain-based advertisement monitoring method, comprising: obtaining, by a playing device, an advertisement resource; at each of a plurality of different time points while playing the advertisement resource, collecting, by the playing device, a screenshot of the advertisement resource; combining, by the playing device, the screenshot, a device identifier of the playing device, and a timestamp of the screenshot; generating, by the playing device, a digest by applying a hash algorithm on the combination; generating, by the playing device, a first signature by encrypting the digest with a private encryption key of the playing device; generating, by the playing device, a second signature by encrypting the device identifier of the playing device using the private encryption key of the playing device; obtaining, by the playing device, a length and a width of the screenshot; generating, by the playing device, a third signature by encrypting the length and the width of the screenshot with the private encryption key of the playing device; generating, by the playing device, verification information comprising the first signature, the second signature, the length and the width of the screenshot, and the third signature; and
uploading, by the playing device, the verification information to a blockchain network.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 





/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439